Citation Nr: 0804855	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  04-39 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic headaches, 
to include as due to an undiagnosed illness.

2.  Entitlement to an initial compensable evaluation for 
recurrent kidney stones.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to June 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2003 and August 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Columbia, South Carolina (RO) and an August 2006 
Board remand.  

The issue of entitlement to an initial compensable evaluation 
for kidney stones is addressed in the remand portion of the 
decision below, and is remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

2.  The competent evidence of record demonstrates that the 
veteran's chronic headaches are part of a chronic multi-
symptom undiagnosed illness, and are related to active 
service.


CONCLUSION OF LAW

A chronic disability manifested by headaches, to include as 
due to an undiagnosed illness, was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements 
have been satisfied, the Board is not precluded from 
adjudicating the issue involving the veteran's claim for 
service connection for chronic headaches.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  
This is so because the Board is taking action favorable to 
the veteran by granting this issue.  As such, this decision 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini 
v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 
Fed. Reg. 49, 747 (1992).

The veteran asserts entitlement to service connection for 
chronic headaches, to include as due to an undiagnosed 
illness.

VA is authorized to compensate any Persian Gulf veteran with 
a chronic disability resulting from an undiagnosed illness, 
or combination of undiagnosed illnesses, which became 
manifest either during active duty in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more within a presumptive period 
following service in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117.

A qualifying chronic disability is that which results from an 
undiagnosed illness, a medically unexplained chronic multi-
symptom illness that is defined by a cluster of signs or 
symptoms (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome), or any diagnosed illness that VA 
determines in regulations warrants a presumption of service 
connection.  38 U.S.C.A. § 1117(a)(2).  Signs or symptoms 
that may be manifestations of an undiagnosed illness or a 
chronic multi-symptom illness include: (1) fatigue; (2) 
unexplained rashes or other dermatological signs or symptoms; 
(3) headache; (4) muscle pain; (5) joint pain; (6) 
neurological signs and symptoms; (7) neuropsychological signs 
or symptoms; (8) signs or symptoms involving the upper or 
lower respiratory system; (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs 
or symptoms; and (12) abnormal weight loss.  38 U.S.C.A. § 
1117(g).

VA regulations provide that for a disability to be presumed 
to have been incurred in service, the disability must have 
become manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a).

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  38 
C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).

The veteran's service personnel records show that he served 
in the Southwest Asia Theater of Operations during the 
relevant time period.  In addition, the veteran was awarded 
the Southwest Asia Service Medal.  Accordingly, the veteran 
is a Persian Gulf veteran.  See 38 C.F.R. § 3.317(d); see 
also 38 C.F.R. § 3.2 (2007) (noting that Persian Gulf War 
began on August 2, 1990).

The veteran's service medical records reveal numerous 
complaints of headaches throughout his active service.  The 
veteran's June 1997 separation examination was normal, but on 
the Report of Medical History completed at that time, the 
veteran noted frequent or severe headaches.  The separation 
examination indicated that the veteran's headaches were not a 
chronic disability.

In July 2004, the veteran underwent a VA examination.  The 
veteran complained of headaches, dizziness, loss of balance, 
memory loss, loss of concentration, and sore joints.  The 
veteran explained that his headaches felt like a dull ache, 
and were not relieved by over-the-counter medication.  The 
headaches start occipitally and become bifrontal.  The 
veteran indicated that he first began experiencing headaches 
inservice, in 1994 or 1995.  The veteran stated that his 
headaches occur 3 to 4 times per week, and last 4 to 6 hours 
or occasionally several days.  The VA examiner's impression 
was headaches, which "sound more like muscle contraction."

In November 2004, S.F., M.D. submitted a treatment letter in 
support of the veteran's claim.  Dr. S.F. stated that the 
veteran has chronic headaches, which he has had since service 
in the Persian Gulf.  He related that the veteran's boat was 
offshore when a large amount of chemical weapons were burned 
and that the smoke in the atmosphere rose over the boat.  He 
also indicated that several of the naval personnel on the 
boat with the veteran have come up with similar symptoms.  
Dr. S.F. concluded that "[a]t this point, I believe that 
[the veteran] fits the criteria for Persian Gulf War 
Syndrome."

In December 2005, the veteran testified at a hearing before 
the Board.  The veteran stated that, while serving in the 
Persian Gulf War Theater, his duties included cleaning up the 
mines off the coast of Kuwait.  The veteran further testified 
that his ship, the U.S.S. TRUCKSON, stayed 5 to 7 miles 
offshore for the 4 months that he was in the Persian Gulf.  
The veteran noted that his headaches started soon after he 
returned from the Persian Gulf, and that they have been 
occurring regularly ever since.  

A December 2005 private treatment record from J.M.V., M.D. 
noted the veteran's complaints of mild to moderate headaches 
for the past 10 years.  No diagnosis was made.  

In February 2007, the veteran underwent a VA neurological 
examination.  The veteran reported that he was present 
onboard a ship during the Gulf War when chemicals were 
exploded and oil wells were set on fire.  The veteran further 
stated that he began to have headaches in the mid 1990's.  
Initially the headaches were once every 2 weeks, but they 
have increased to 2 to 3 times per week with some headaches 
lasting as long as 2 weeks.  The veteran described a typical 
headache as occurring in the crown of the skull around the 
back of the skull and extending down the neck.  At times, the 
headache spreads throughout the entire skull and seems to 
settle with an aching-type pain behind his eyes.  Physical 
examination performed at that time was essentially normal.  
After a thorough review of the claims folder, the VA examiner 
found that the veteran's headache is a "nonspecific 
headache, and by the patient's history is related to his 
military experience in the Gulf War region and associated 
with exposure to burning oil and chemical weapon explosions 
as he describes it."  The VA examiner concluded that the 
veteran's "headache is a part of a chronic multi-symptom 
illness and not a headache as a separate diagnosis.  In my 
opinion, the headache is related to the veteran's military 
service."

The Board finds that the criteria for service connection 
under the provisions of 38 C.F.R. § 3.317 have been met.  The 
veteran has consistently voiced complaints of headache, and 
he is certainly competent to relate such subjective symptoms.  
See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005) 
(holding that the veteran was competent to testify to factual 
matters of which he had first-hand knowledge, including 
having right hip and thigh pain in service, reporting to sick 
call, being placed on limited duty, and undergoing physical 
therapy); see also, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  His complaints are chronic, since there is 
documentation that they first occurred during service, and 
the lay and medical evidence provide objective indications 
that the veteran's symptoms have been chronic since that 
time.  See 38 C.F.R. § 3.317(a)(3), (4).  In addition, the 
February 2007 VA examiner found that the veteran's headaches 
were part of a chronic multi-symptom illness and were related 
to his military service.  Accordingly, service connection for 
a chronic disability manifested by chronic headaches is 
warranted.


ORDER

Service connection for chronic headaches, to include as due 
to an undiagnosed illness, is granted.




REMAND

By an August 2006 Board remand, the RO was instructed to 
obtain a VA examination and opinion regarding the veteran's 
claim for entitlement to an initial compensable evaluation 
for kidney stones.  The Board remand contained specific 
instructions regarding the required medical opinion.  
Although the RO obtained a VA opinion, the examiner did not 
provide answers to the specific questions as noted in the 
remand.  These questions must be addressed before an 
appellate decision can be made.  RO compliance with remand 
directives is not optional or discretionary and the Board 
errs as a matter of law when it fails to ensure remand 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 491 (2006).

2.  The RO must schedule the veteran for 
an examination to determine the nature and 
severity of his service-connected kidney 
stone disorder.  The VA claims folders 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All indicated tests and 
studies must be accomplished; and all 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  The examiner must describe all 
symptomatology due to the veteran's 
service-connected kidney stone disorder, 
to include whether there is recurrent 
stone formation requiring diet therapy, 
drug therapy, and/or invasive or 
noninvasive procedures more than two times 
a year.  The examiner must also note 
whether there is an occasional attack of 
colic, not infected and not requiring 
catheter drainage; or whether there are 
frequent attacks of colic, requiring 
catheter drainage; or whether there are 
frequent attacks of colic with infection 
and impaired kidney function.  The 
rationale for all opinions expressed must 
be provided.  The report prepared must be 
typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed by the RO to ensure that it is in 
complete compliance with the directives of 
this remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


